*333The opinion of the court was delivered by
Lewis, J. A. D.
Defendant Stonewall Thomas was indicted, tried and convicted by a jury for carrying a firearm without a permit in violation of N. J. 8. 2A :15i-4i which, in pertinent part, provided:
s. * any person wj10 earries, holds or possesses * * * on or about his clothes or person * * * or under his control in any public place or public area:
a. A pistol or revolver without first having obtained a permit to carry the same * *;
c. * * * is guilty of a misdemeanor.”
There were three witnesses; the facts are relatively uncomplicated. Defendant’s brother, John Thomas, testified mat on Saturday, November 25, 1967, around 5:50 p.m., he entered a liquor store at Jackson and Market Streets, Trenton; his brother remained outside. He was in the store about five minutes and upon leaving he observed his brother talking with James Smith, whom he (John) knew “from jail”; they were approximately a block away, on the sidewalk near a laundromat. The witness walked in that direction and after he had gone about a block past them, his brother ran up to him and handed him “something * * * it was a pistol.” John explained:
“Well, I had a big coat on. He [defendant] said, ‘Take this’ and stuck it in my pocket.”
At that point he turned around and saw Smith either walking or running behind the laundromat.
The witness also testified that he did not know how or when his brother obtained the weapon, it did not belong to his brother, he did not know whether Smith had a gun, and that he was unaware of the events that transpired between Ms brother and Smith because they occurred either while he was in the liquor store or after he had walked down the block and past his brother and Smith.
*334Patrolman .Capasso gave evidence that in the early morning of Uomember 26 he was dispatched to defendant’s home in connection with a warrant for the arrest of defendant and his brother John who “were wanted in connection with a shooting of a James Smith.” Defendant was apprehended in the house and, as they were leaving, John “was just approaching from the street” and he was placed under arrest. A search incident thereto revealed a revolver in John’s .coat pocket.
Defendant denied ownership of the gun. His testimony was to the effect that while his brother was in the liquor store, he met Smith on the sidewalk and an altercation ensued. In the words of defendant,
“He [Smith] shoved me. I shoved him back. Ho reached his hand in his pocket and pulled out a pistol. It was too close to run. I grabbed him and we had a tussle and the gun fell to the street * * * I picked it up; hand my brother it.”
The following cross-examination by the prosecutor is noteworthy :
“Q. Were you here when your brother was testifying yesterday?
A. Yes, I was.
Q. Did you hear him testify that he had walked almost a block down Market Street and then you had run up to him and handed him the gun?
A. I remember him testify to that.
Q. You say his testimony was correct?
A. No, I didn’t.”
Qn appeal defendant urges that N. J. S. 2A :151—41 is unconstitutional as applied to him and that the evidence was insufficient to establish the essential elements of a crime since his possession of the gun was instantaneous and his intention was not criminal.
 That defendant had possession of the firearm is beyond dispute. Although it is unclear as to how long he possessed it, the record plainly indicates that if, indeed, he did not own the gun, he voluntarily took possession of it and made no effort to deliver it to the lawful owner or to the *335police authorities; to the contrary, his participation in an effort to conceal the pistol in his brother’s pocket suggests a consciousness of possession and a designed control of the weapon. His dealings with the gun in a public place, in the circumstances, indicated an intent to possess it and the effective realization of such intent, a “possession” within the technical meaning of the word as discussed in Slate v. Lobato, 7 N. J. 137, 148 (1951). The jury was not obliged to accept defendant’s version as to what transpired.
 It is next argued that the trial court erroneously failed to mention or explain to the jury the statutory exceptions to N. J. S. 2A :151-41 and the legal concept of “possession.” At no time during the trial did defendant claim possession within the statutory exceptions enumerated in N. J. S. 2A :151-42, entitled “Carrying firearms about one’s premises or for purposes of repair, hunting or target practice.” Moreover, defense counsel proffered no requests to the trial judge to supplement the jury instructions with respect to “possession” and made no objections to the charge that was given. To be plain error, defendant’s substantial rights must be affected. R. R. 1:5-1 (a); 2:5; State v. Jefferson, 101 N. J. Super. 519, 527-528 (App. Div. 1968), certification denied 52 N. J. 486 (1968). We are not convinced that the trial court committed plain error.
Finally, defendant challenges certain remarks of the prosecutor in summation. No objections were made thereto. In any event, we find no prejudicial impropriety.
Judgment affirmed.